DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on September 4, 2020, which has been entered with the exception of the proposed replacement drawing sheets (see explanation below).

Objections to Amendments – Formalities
The amendments to the specification filed on September 4, 2020 are objected to as failing to comply with 37 CFR 1.173(b)(1), (d) and (g). Rewritten paragraphs must show all changes made relative to the patent specification, with added text underlined, and omitted text enclosed in single brackets. The amendments are improper because: 
In the third line of the rewritten paragraph located at col. 1, ll. 6-14, “Patent Application Serial” should read either “patent application Ser.” or “[patent application Ser.] Patent Application Serial”.
In the fourth line of the rewritten paragraph located at col. 1, ll. 6-14, “September” should read either “Sep.” or “[Sep.] September”.
In the fourth line of the rewritten paragraph located at col. 1, ll. 6-14, “Patent” should read either “patent” or “[patent] Patent”.
In the fifth line of the rewritten paragraph located at col. 1, ll. 6-14, “March” should read either “Mar.” or “[Mar.] March”.
In the sixth line of the rewritten paragraph located at col. 1, ll. 6-14, “Serial” should read either “Ser.” or “[Ser.] Serial”.
In the sixth line of the rewritten paragraph located at col. 1, ll. 6-14, “March” should read either “Mar.” or “[Mar.] March”.
In the first line of the rewritten paragraph located at col. 9, ll. 38-51, “Figures 9-12” should read either “FIGS. 9-12” or “[FIGS.] Figures 9-12”. 

The amendments must be placed into compliance with 37 CFR 1.173(b)-(g) in response to this Office action.

The amendments to the specification filed on September 4, 2020 are also objected to because:
In the fifth line of the rewritten paragraph located at col. 9, ll. 38-51, “contact 624” should read “[contact] contacts 624” since the disclosed invention includes two contacts 624. 
Appropriate correction is required.

Proposed Replacement Drawing Sheets – Not Entered
The proposed replacement drawing sheets filed on September 4, 2020 have been disapproved by the examiner and will not be entered for the following reasons:
The addition of reference number 626 to proposed amended Fig. 9 is improper because reference number 626 is used in reference to the connector body of the hybrid connector 620 (see Figs. 6-8; col. 8, ll. 54-57). The hybrid connector 620 is not illustrated in Fig. 9.
In proposed amended Fig. 9, the lead line for reference number 640 is improperly directed to the flange 648 (see col. 10, ll. 51-54) rather than to one of the receptacles (see col. 9, ll. 52-56).
In proposed amended Fig. 9, the lead line for reference number 642 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). The receptacle 642 is not visible in Fig. 9.
In proposed amended Fig. 9, the lead line for reference number 644 is not properly directed to the internal alignment sleeves (see col. 9, ll. 56-60) located within the receptacle 640.
In proposed amended Fig. 12, the illustration of the fiber optic adapter 638 is inaccurate because it is incomplete. The adapter 638 appears to be relatively flat and/or thin in Fig. 12 because the element 658 (see Figs. 10-11) has been improperly omitted from Fig. 12. 
In proposed amended Fig. 12, the lead line for reference number 640 is improperly directed to an end or perimeter of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). The receptacle 640 is not visible in Fig. 12.
In proposed amended Fig. 12, the lead line for reference number 642 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). 
The proposed replacement drawing sheets do not address the additional objections to the drawings set forth below.

Prohibition of New Matter
35 USC 132(a) prohibits the introduction of new matter into a disclosure by way of amendment. Thus, subsequent to the original application papers, no amendment may introduce new matter into any application (whether or not it is a reissue application).

35 USC 251(a) further prohibits the introduction of new matter in a reissue application. Thus, a reissue application is limited to the original disclosure of the underlying application which issued as the patent for which reissue is sought.

Objections to Amendments – New Matter
The amendments to the specification filed on September 4, 2020 are objected to because they violate the prohibition of the introduction of new matter under 35 USC 132(a) and 35 USC 251(a). Specifically, the rewritten paragraph located at col. 1, ll. 6-14 has been amended to refer to both Application No. 17/003,664 and Patent No. 10,422,962, and this cross reference to related applications includes the statement “which applications are incorporated herein by reference”. Thus, as amended, this paragraph contains a new incorporation by reference to Application No. 17/003,664 and Patent No. 10,422,962 (or its Application No. 16/018,895) that was not part of the original disclosure. Such a new incorporation by reference constitutes new matter.

The claim amendments filed on September 4, 2020 are objected to because they violate the prohibition of the introduction of new matter under 35 USC 132(a) and 35 USC 251(a). Specifically, the claims recite new matter because there is no support in the original disclosure for:
A ferrule alignment sleeve that is “coaxially aligned with the port” (claim 20, l. 7). No such description is found in the specification. The only disclosed embodiments include two ferrule alignment sleeves that are spaced apart from a central axis of the port. See Fig. 9, where the alignment sleeves 644 are not “coaxially aligned with” the receptacle/port (see receptacle 640 in Fig. 11) that receives the fiber optic connector. And see Fig. 20, where the alignment sleeves 864 are not “coaxially aligned with” the port (see port 853 in Fig. 19) that receives the fiber optic connector.
A slide coupler that includes “a button” that is pressed to move the coupler (claim 22). The embodiment of Figs. 16-25 is disclosed as having a release tab 874 that is pressed to move the slide clip 868. See Figs. 19-25; col. 14, ll. 45-49; col. 15, ll. 4-40; col. 16, ll. 21-27. The newly claimed “button” encompasses more than the disclosed “release tab”. For example, the claimed “button” encompasses a rounded knob, but there is no support in the disclosure for a rounded knob. Further, this new claim term encompasses other types of buttons which are not supported by the original disclosure.
A connector receiving “port” (see claim 20, ll. 4) that “defines a connector insertion axis” (claim 24, ll. 1-2). No such description is found in the specification. The specification states that the hybrid adapter 836 defines a connector insertion axis 866. See col. 14, ll. 10-15. However, the specification does not describe the axis 866 as being defined by the port 853.
A slide coupler including “an opening defining portion that…fully surrounds the connector insertion axis” (claim 24, ll. 4-6). No such description is found in the specification. The slide clip 868 is described as (a) defining an elongated opening 872 having a transverse cross-sectional shape matching the shape of the connector body 821, and (b) including retention structures 876 with ramps 877 positioned at major sides of the opening 872. See Figs. 19 and 21; col. 14, ll. 41-56. However, the slide clip 868 is not described as having “an opening defining portion”; nor is it described as having such a portion that “fully surrounds” the connector insertion axis 866.
A ramp that is “positioned within the connector opening of” a slide coupler (claim 25). No such description is found in the specification. As noted above, the ramps 877 are described as positioned at major sides of the opening 872. However, the specification does not provide support for the ramps 877 being positioned “within” the opening 872.

Applicant is required to cancel the new matter in the reply to this Office Action.

Restriction in Earlier-Concluded Examination
During the earlier-concluded examination of parent Application No. 15/300,147, the previous examiner initially set forth a restriction requirement based on the lack of unity of invention standard appropriate for international applications entering the national stage. The restriction requirement mailed on June 26, 2017 required election of one of the species of Figs. 6-12 (claims 1-15), Figs. 13-15 (claim 16), and Figs. 16-25 (claims 20-23). 

In the election and amendment filed on August 8, 2017, the applicant elected the species of Figs. 16-25, removed a limitation from claim 4, cancelled non-elected claims 8, 12 and 14-45, added new claims 46-52, and asserted that claims 1-7, 9-11, 13 and 46-52 read on the elected species (Figs. 16-25). This resulted in examination of claims 1-7, 9-11, 13 and 46-52. Thus, while the previous examiner initially considered claims 20-23 to be directed to the elected species (Figs. 16-25), it is clear that the applicant’s response resulted in a change in the examiner’s understanding of the correspondence between the claims and the three species. Accordingly, it is apparent that independent claim 1 was generic to the two species of Figs. 6-12 and Figs. 16-25.

In the Office action mailed on August 23, 2017, the previous examiner rejected claims 1-7, 9-11, 13 and 46-52 as being unpatentable over the prior art. In order to overcome the rejections, the amendment filed on November 21, 2017 added the “electrically conductive bands” limitation to independent claim 1. Explicit support for this newly-added limitation is found only at col. 9, ll. 33-37, which describes the non-elected species of Figs. 6-12. Note that the elected species of Figs. 16-25 is described as having “partial cylinders 835” (col. 12, ll. 40-42) rather 

In the Office action mailed on January 31, 2018, the previous examiner found new claims 53-55 to be drawn to a non-elected invention and withdrew these new claims from consideration. The previous examiner also withdrew the prior art rejections of claims 1-7, 9-11, 13 and 46-52 and allowed these claims based on the addition of the “electrically conductive bands” limitation to independent claim 1.

Since the previous examiner did not find amended independent claim 1 to be drawn to a non-elected species, it remains apparent that independent claim 1 was generic to the species of Figs. 6-12 (disclosed as having the newly claimed “electrically conductive bands”) and the species of Figs. 16-25 (apparently considered to have “electrically conductive bands” defined by the partial cylinders 835).

New claims 53-55 were canceled by the amendment filed on February 22, 2018 resulting in the issuance of the corrected Notice of Allowability on April 23, 2018 with claims 1-7, 9-11, 13 and 46-52 allowed.

Based on the prosecution history, allowed independent claim 1 of parent Application No. 15/300,147 (which issued as Patent No. 10,061,090 B2) is generic to the two species of Figs. 6-12 and Figs. 16-25. Further, the allowance of claim 1 constituted a de facto withdrawal of the restriction requirement at least with respect to the two species of Figs. 6-12 and Figs. 16-251. The previous examiner did not address rejoinder of claims to non-elected species because all such claims had already been canceled by the applicant.

Since the earlier-concluded examination of parent Application No. 15/300,147 resulted in the allowance of a generic claim (and, thus, a de facto withdrawal of the restriction requirement at least with respect to the species of Figs. 6-12 and Figs. 16-25), the claims of the instant application for reissue of a continuation of parent Application No. 15/300,147 may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of an application for reissue of Patent No. 10,061,090 B2. Likewise, the claims of an application for reissue of Patent No. 10,061,090 B2 may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant reissue application.

Claim Construction
Independent claim 20 of the instant application for reissue of Patent No. 10,422,962 B2 is considered to be generic to the two species of Figs. 6-12 and Figs. 16-25, but is not considered to be directed to the species of Figs. 13-15, due to the requirement of “an environmental seal for providing a seal around the fiber optic connector within the port”.

Dependent claims 21-25 of the instant application are considered to be directed only to the species of Figs. 16-25 due to the claim 21 requirement that “the robust active coupler is spring biased toward the coupling position”, which coupler is previously defined as slidably movable in claim 20.

Multiple Reissue Applications
The instant reissue application is one of three applications for reissue of Patent No. 10,422,962 B2. Accordingly, the instant application must be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by application number, filing date, and relationship. See 37 CFR 1.177 and MPEP 1451. Further, the first paragraph of the specification should clearly identify each of the reissue applications as a reissue of Patent No. 10,422,962 B2. In amending the first paragraph of the specification, the following wording is suggested:
“Notice: More than one reissue application has been filed for the reissue of U.S. Patent No. 10,422,962 B2. The reissue applications are: Application No. 17/003,664 filed on Aug. 26, 2020; this Application No. 17/012,859 filed on Sep. 4, 2020, which is a continuation reissue of Application No. 17/003,664; and Application No. 17/012,884 filed on Sep. 4, 2020, which is also a continuation reissue of Application No. 17/003,664.
This application is a continuation reissue of U.S. Patent Application No. 17/003,664, filed on Aug. 26, 2020, which is an application for reissue of U.S. Patent No. 10,422,962 B2, which issued from Application No. 16/018,895 filed on Jun. 26, 2018, which is a continuation of [U.S. patent application Ser.] Application No. 15/300,147 filed Sep. 28, 2016, now U.S. Pat. No. 10,061,090 B2, which is a National Stage Application of PCT/EP2015/056720, filed Mar. 27, 2015, which claims the benefit of U.S. Provisional Patent Application Ser. No. 61/971,739, filed Mar. 28, 2014[, and which applications]. U.S. Application No. 15/300,147, International Application No. PCT/EP2015/056720 and U.S. Provisional Application No. 61/971,739 are incorporated herein by reference. To the extent appropriate, a claim of priority is made to each of the above disclosed applications.
	
Application Data Sheet
The Application Data Sheet (ADS) filed on September 4, 2020 is defective because the Domestic Benefit/National Stage Information fails to properly identify the instant application as a continuation reissue application, i.e., as both a reissue of Patent No. 10,061,090 B2 and a continuation of parent reissue Application No. 17/003,664. Since it is possible to file a Bauman type continuation of a reissue application (see MPEP 1451), as opposed to a continuation reissue application, the ADS must properly identify this application as a continuation reissue. To do so, a newly added first line of the Domestic Benefit/National Stage Information should appear as follows, with the remainder of the information reading as it does in the ADS filed on September 4, 2020:


    PNG
    media_image1.png
    166
    1346
    media_image1.png
    Greyscale


Establishing Assignee’s Ownership Interest
This application is objected to under 37 CFR 1.172(a) as the assignee has not properly established its ownership interest in the patent for which reissue is being requested. An assignee 
filing in the reissue application evidence of a chain of title from the original owner to the assignee, or 
specifying in the record of the reissue application where such evidence is recorded in the Office (e.g., reel and frame number, etc.). 
The submission with respect to (a) and (b) to establish ownership must be signed by a party authorized to act on behalf of the assignee. See MPEP 1410.01.

Specifically, the Statement under 37 CFR 3.73(c), i.e., Form PTO/AIA /96, filed on September 4, 2020 identifies the Office’s recording (via reel and frame numbers) of the chain of title for parent Patent No. 10,061,090 B2 (and/or its Application No. 15/300,147), but does not identify such evidence for Patent No. 10,422,962 B2 (and/or its Application No. 16/018,895). That is, the Office’s assignment records include such assignment data (with the identified reel and frame numbers) for parent Patent No. 10,061,090 B2 (and/or its Application No. 15/300,147), but does include this assignment data for Patent No. 10,422,962 B2 (and/or its Application No. 16/018,895). In fact, the Office’s assignment records include no assignment data for Patent No. 10,422,962 B2 (and/or its Application No. 16/018,895).

An appropriate paper satisfying the requirements of 37 CFR 3.73 must be submitted in reply to this Office action.

Reissue Oath/Declaration
The reissue oath/declaration filed on October 30, 2020 is defective because it fails to accurately identify the application to which it is directed. See 37 CFR 1.175(a), which requires compliance with 37 CFR 1.63.

Specifically, on the first page of Form PTA/AIA /05, the box is checked indicating that it applies to the specification that “is attached hereto”. However, a copy of the specification did not accompany the October 30, 2020 submission. 

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 20-25 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above. 

GROUND 2:  Claims 20-25 are rejected under 35 U.S.C. 251 because these claims recite new matter. See the explanation above. Claims 21 and 23 are included in the rejection because of their dependencies.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 3:  Claims 20-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. These claims recite new matter for the reasons given above. Claims 21 and 23 are included in the rejection because of their dependencies.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 4:  Claims 20-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites “a port for receiving the fiber optic connector” (l. 4) but fails to recite any structural element that defines or includes the recited port. A port, by definition, cannot stand alone or define itself. Rather, it must be defined by or be formed in a structural element. Absent such a definition of the claimed port, the claim encompasses any and every possibility for defining the claimed port. As such, the scope of the claim goes far beyond the applicant’s disclosure such that the metes and bounds of the claim are indefinite.
Claim 20 recites “a ferrule alignment sleeve co-axially aligned with the port…” (l. 7) but fails to recite any structural relationship between the claimed ferrule alignment sleeve and the other structural elements of the claimed connection system. Absent a definition of any structural interrelationship between the claimed sleeve and the other claimed elements, the claim encompasses any and every possibility for defining the structural interrelationship of the claimed sleeve. As such, the scope of the claim goes far beyond the applicant’s disclosure such that the metes and bounds of the claim are indefinite.
Claim 20 recites “a robust active coupler not carried with the fiber optic connector…” (l. 9) but fails to recite any structural relationship between the claimed coupler and the other structural elements of the claimed connection system. Absent a definition of any structural interrelationship between the claimed coupler and the other claimed elements, the claim encompasses any and every possibility for defining the structural interrelationship of the claimed 
Claims 21-25 are included in the rejection because of their dependencies.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Chen et al.”
US Publication No. 2009/0175580 A1

“Halbach et al. ‘380”
EP Publication No. 1 006 380 A1

“Halbach et al. ‘469”
GB Publication No. 2 344 469 A

“Halbach et al. ‘619”
EP Publication No. 1 006 619 A2

“Koreeda et al.”
US Publication No. 2011/0243508 A1

“Legler et al.”
US Publication No. 2008/0089650 A1

“Lichoulas et al.”
US Publication No. 2015/0219857 A1

“Luther et al.”
US Publication No. 2006/0269194 A1

“Moore et al.”
US Publication No. 2009/0148106 A1

“O’Brien”
US Patent No. 4,896,939

“Powell”
US Publication No. 2010/0061681 A1

“Robin et al.”
US Patent No. 5,134,679

“Sawara et al.”
JP Publication No. S59-075218 A (with translation)

“Shimazu et al.”
US Publication No. 2011/0293223 A1

“Theis et al.”
EP Publication No. 1 337 883 B1

“Wong et al.”
US Publication No. 2009/0220200 A1



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 5:  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Halbach et al. ‘380 in view of Chen et al. and Koreeda et al.
Halbach et al. ‘380 discloses a fiber optic connection system including:
A first connector member 22 having a connector body 80 that is received in and mates with a port 18, 20 defined in a connector body 12 of a second connector member (or adapter) 10. See Figs. 1 and 5-7; ¶¶ 0008, 0013. 
The connector body 80 supports ferrules (not shown) supporting optical fibers (not shown). See Figs. 1 and 5-7; ¶¶ 0013-0014. Note the dummy optical ferrules 58 illustrated on the dummy connector 54 in Figs. 3 and 5, which are described as corresponding in position and size to the optical ferrules on the connector body 80 such that dummy ferrules 58 engage the same optical devices within the adapter’s connector body 12 as the ferrules on the connector body 80. See ¶¶ 0011, 0013-0014.
An environmental seal (not shown) is positioned between the connector body 80 of the first connector member 22 and the connector body 12 of the adapter 10. See ¶¶ 0002, 0014. Since the connector body 80 is received in and mates with the port 18, 20, the skilled artisan would appreciate that the environmental seal (not shown) provides a seal around the connector body 80 within the port 18, 20.
A slide clip coupler 14 carried by the adapter 10 is slidably movable relative to the port 18, 20 between coupling and uncoupling positions to releasably retain the connector body 80 within the port 18, 20. See Figs. 1-2 and 5-7; ¶¶ 0008-0014. 

With respect to claim 20, the slide clip coupler 14 of Halbach et al. ‘380 is “robust” as broadly recited. That is, it has some degree of robustness.
With respect to claim 20, it would have been an obvious matter of design choice to construct the slide clip coupler taught by Halbach et al. ‘380 to withstand a pull-out force of at least 25 pounds. The selection of the necessary materials as well as the selection of the necessary structural characteristics to achieve such a pull-out force limit is within the level of ordinary skill in the art. Further, one of ordinary skill in the art would have been motivated to provide a relatively high pull-out force limit in order to prevent unintentional and unwanted disconnection.
With respect to claim 20, Halbach et al. ‘380 fails to teach a ferrule alignment sleeve aligned with (a central plane of) the port 18, 20 for receiving one of the ferrules (not shown) when the connector body 80 is inserted in the port 18, 20.
Chen et al. teaches a fiber optic connection system including:
A duplex connector member 22 having a pair of connector bodies 62, 62 (each having a housing 70 coupled to a shell 82) that are received in and mate with respective ports 100, 102 defined in a connector body 101 of an adapter 26. See Figs. 2-7; ¶¶ 0026-0033, 0037, 0042-0043. 
The connector bodies 62, 62 of the duplex connector member 22 support respective ferrules 68, 68 supporting respective optical fibers 12/16, 12/16. See Figs. 1-3, 5 and 7; ¶¶ 0023-0024, 0027, 0031, 0035-0036, 0038, 0042, 0044. 
The connector body 101 of the adapter 26 houses ferrule alignment sleeves 104, 104 (within cylindrical members 109, 109) aligned with respective central planes of the ports 100, 102 for receiving the ferrules 68, 68 when the connector bodies 62, 62 are inserted in the ports 100, 102. See Figs. 6A-7; ¶ 0047.
Koreeda et al. teaches a fiber optic connection system including:
A duplex connector (or plug) member 200-1 having a housing 240 defining a pair of connector bodies (see Figs. 10-11) that are received in and mate with respective ports 115 defined in a two-part connector body 110-1, 110-2 of an adapter 100. See Figs. 4-11; ¶¶ 0030, 0032-0034, 0036, 0044, 0050, 0054-0056. 
The pair of connector bodies (see Figs. 10-11) defined by the housing 240 of the duplex connector member 200-1 support respective ferrules 210 supporting respective optical fibers 17. See Figs. 4 and 10-14; ¶¶ 0034, 0036-0037, 0039, 0041. 
The two-part connector body 110-1, 110-2 of the adapter 100 houses sleeves 140 (within cylindrical bosses 113-1, 113-2) aligned with respective central planes of the ports 115 for receiving the ferrules 210 when the connector bodies of the duplex connector member 200-1 are inserted in the ports 115. See Figs. 4-9 and 13; ¶ 0044-0046, 0051-0052. While not called such explicitly, it is clear from Figs. 4-6 and 13 as well as ¶¶ 0051-0052 that the sleeves 140 constitute ferrule alignment sleeves. Further, in discussing the prior art shown in Figs. 1-2, Koreeda et al. explains that it was known to use alignment sleeves 720 for receiving ferrules 820 in order to properly align the ferrules 820 for the best possible optical connection. See ¶ 0002.
From the teachings of Chen et al. and Koreeda et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Halbach et al. ‘380 by providing ferrule alignment sleeves aligned with respective central planes of the ports 18, 20 for receiving the ferrules (not shown) when the connector body 80 is inserted in the port 18, 20 because such sleeves help to align the ferrules (and the optical fibers therein) for the best possible optical connection.

GROUND 6:  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Halbach et al. ‘380 in view of Chen et al. and Koreeda et al. (GROUND 5) and further in view of Halbach et al. ‘619, Luther et al. and Legler et al.
See the detailed discussion of Halbach et al. ‘380 in view of Chen et al. and Koreeda et al. in GROUND 5. In an alternative interpretation, Halbach et al. ‘380 is considered to suggest the use of a seal, but is considered to fail to fully disclose the claimed seal.
	Halbach et al. ‘619 discloses a fiber optic connection system including:
A first connector member 14 releasably coupled to a second connector member (or adapter) 12. See Figs. 1-8; ¶ 0007. 
The first connector member 14 has a connector body 26 with a body portion 28 that supports ferrules (not shown) supporting optical fibers (not shown), wherein the body portion 28 has a generally oval shape in cross section. See Figs. 6-7; ¶ 0008. 
The second connector member 12 has a connector body 16 with a body portion 18 that supports ferrules (not shown) supporting optical fibers (not shown), wherein the body portion 18 has a generally oval shape in cross section. See Figs. 1-5; ¶ 0007. 
The connector body 26 of the first connector member 14 is received in and mates with a port (defined, at least in part, by a gap 24) defined in the second connector member 12. See Figs. 3-7; ¶¶ 0007-0009, 0012.
A slide clip coupler 44 carried by the second connector member 12 is slidably movable relative to the port (defined, at least in part, by the gap 24) between coupling and uncoupling positions to releasably retain the connector body 26 within the port. See Figs. 1-8; ¶¶ 0007-0012. 
An environmental seal 30 is positioned between the connector body 26 of the first connector member 14 and the connector body 16 of the second connector member 12 for providing a seal around a portion of the connector body 16 of the second connector member 12. See Figs. 4-5 and 7; ¶ 0008.
Luther et al. also teaches such a seal. Specifically, Luther et al. teaches a connector member 20 having a connector body 48. See Figs. 1-4; ¶¶ 0023, 0028-0029. The connector body 48 is provided with a shoulder 56 that cooperates with an adjacent shoulder (see Fig. 2) to define a groove (see Fig. 2) that receives an O-ring (not shown). See Fig. 2; ¶ 0029. See also ¶ 0026, which discusses sealing through the use of O-rings to protect the connector when exposed to adverse environments. While illustrated with a threaded coupling nut 34 for securing the connector body 48 to another connector member (not shown), Luther et al. teaches that the coupling nut 34 can be replaced with other connections structures including a push-pull mechanism or a spring clip. See ¶ 0026. Thus, one of ordinary skill in the art would appreciate that the O-ring sealing structure is applicable to other types of connectors such as the connector of Halbach et al. ‘380.

From these teachings of Halbach et al. ‘619, Luther et al. and Legler et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Halbach et al. ‘380 by providing a seal between the connector body 80 of the first connector member 22 and the connector body 12 of the adapter 10 for providing a seal around the connector body 80 in order to protect the connection system (i.e., preventing damage and/or loss of connection) when exposed to adverse environments.

GROUND 7:  Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Halbach et al. ‘619, Luther et al. and Legler et al.
Powell discloses a fiber optic connection system including:
A ruggedized connector 200 having a connector body 230 that is received in and mates with a port (see Figs. 3 and 6C-6D) defined by a socket 320 formed in a connector body 310 of a dual purpose adapter (or second connector) 300. See Figs. 2A-2B, 4 and 6A-6D; ¶¶ 0026, 0030-0032.  The ruggedized connector is water resistant and weatherproof and provides for an optical connection of high integrity. See ¶¶ 0007, 0026.
The connector body 230 supports a fiber ferrule 260. See Figs. 2B, 6C and 6D; ¶ 0026. While ¶ 0026 refers to element 260 as a “fiber”, the corresponding element 130 of an alternative connector 100 (see Figs. 1A-1B) is referred to in ¶ 0025 as both a “ferrule” and a “fiber”. The skilled artisan would recognize from the drawings and description that element 260 is a conventional ferrule supporting at least one optical fiber.
The connector body 310 of the adapter 300 houses a fiber ferrule receptacle 510 having an aperture 520 that receives a sleeve (see Figs. 6C-6D) aligned with a 
A slide clip coupler 330 carried by the adapter 300 is slidably movable relative to the port (see Figs. 3 and 6C-6D) defined by the socket 320 between coupling and uncoupling positions to releasably retain the connector body 230 within the port. See Figs. 4-7D; ¶¶ 0030, 0033-0038. 
[AltContent: textbox (port)][AltContent: textbox (ferrule alignment sleeve)]
    PNG
    media_image3.png
    393
    663
    media_image3.png
    Greyscale


With respect to claim 20, the slide clip coupler 330 of Powell is “robust” as broadly recited. That is, it has some degree of robustness.
With respect to claim 20, it would have been an obvious matter of design choice to construct the slide clip coupler taught by Powell to withstand a pull-out force of at least 25 pounds. The selection of the necessary materials as well as the selection of the necessary structural characteristics to achieve such a pull-out force limit is within the level of ordinary skill 
With respect to claim 20, Powell teaches an environmental seal in the form of an O-ring (see Figs. 2B and 6C-6D) that is positioned between the connector body 230 and a portion of a conventional threaded adapter (not shown) when the ruggedized connector 200 is received in and secured to the conventional threaded adapter (not shown). See ¶ 0027. However, Powell fails to teach such a seal for providing a seal around the connector body 230 when the connector 200 is received in and secured to the dual purpose adapter 300 having the slide clip coupler 330.
See the detailed discussion of the teachings of Halbach et al. ‘619, Luther et al. and Legler et al. in GROUND 6. Both Halbach et al. ‘619 and Legler et al. teach the use of a seal for providing a seal around a connector, which connector is secured to another connector (or adapter) by a slide clip coupler. Further, Luther et al. teaches the use of a seal for providing a seal around a connector, which connector can be secured to another connector by various types of couplers.
From these teachings of Halbach et al. ‘619, Luther et al. and Legler et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Powell by providing a seal between the connector body 230 of the connector 200 and the connector body 310 of the adapter 300 for providing a seal around the connector body 230—when the connector 200 is secured within the adapter 300 by the slide clip coupler 330—in order to protect the connection system (i.e., preventing damage and/or loss of connection) when exposed to adverse environments.
With respect to claim 21, Powell teaches that the slide clip coupler 330 has resilient (i.e., spring) fingers 660 that engage and ride over ramps 670 on the connector body 310 such that the slide clip coupler 330 is resiliently (i.e., spring) biased toward the coupling position (see Figs. 6A-6B) and must be pressed downward (against the spring bias) to move to the uncoupling position (see Figs. 7A-7B). See ¶¶ 0037-0038 together with the discussion of the actuation of the coupler in ¶¶ 0035-0036. Thus, the resilient fingers 660 function as cantilevered leaf springs that spring bias the coupler 330 toward the coupling position.
With respect to claim 22, the rounded top portion (see Figs. 6A-6B and 7A-7B) of Powell’s coupler 330 constitutes a “button”, as broadly recited, which has to be pressed 

GROUND 8:  Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Halbach et al. ‘619, Luther et al. and Legler et al. (GROUND 7) and further in view of Chen et al. and Koreeda et al.
See the detailed discussion of Powell in view of Halbach et al. ‘619, Luther et al. and Legler et al. in GROUND 7. In an alternative interpretation, Powell is considered to suggest the use of a ferrule alignment sleeve, but is considered to fail to fully disclose the claimed ferrule alignment sleeve.
	See the detailed discussion of the teachings of Chen et al. and Koreeda et al. in GROUND 5.
From the teachings of Chen et al. and Koreeda et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Powell by providing a ferrule alignment sleeve aligned with a central plane of the port (see Figs. 3 and 6C-6D) defined by the socket 320 for receiving the fiber ferrule 260 when the connector body 230 of the connector 200 is inserted in the port because such a sleeve helps to align the ferrule (and the optical fiber(s) therein) for the best possible optical connection. As noted in GROUND 7, Powell is concerned with such an optical connection of high integrity. See ¶¶ 0007, 0026.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

GROUND 9:  Claims 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-9 and 12-16 of copending Application No. 17/003,664 (which seeks reissue of Patent No. 10,422,962 B2) in view of Halbach et al. ‘380, Halbach et al. ‘619, Powell, Chen et al., Koreeda et al., Luther et al. and Legler et al. This is a provisional nonstatutory double patenting rejection.
Claims 20-25 of the instant application require a fiber optic connection system with a connector having at least one optical fiber ferrule, (a structure provided with) a port for receiving the connector, a seal for providing a seal around the connector within the port, a slide coupler not carried with the connector and moving relative to the port to retain the connector therein, the slide coupler (a) withstanding a pull-out force of 25 pounds, (b) spring biased toward a coupling position, (c) including a button for pressing it against the spring bias to a non-coupling position,  (d) having an opening defining portion that surrounds an opening for receiving the connector, and (e) comprising at least one ramp forming part of a ramp arrangement for automatically moving the coupler against the spring bias when the connector is inserted in the port/opening.
	Essentially the same connection system structure is required by claims 1, 2, 4-9 and 12-16 of copending Application No. 17/003,664. While the claimed limitations are arranged differently in claims 1, 2, 4-9 and 12-16 of copending Application No. 17/003,664, modifications involving mere rearrangement of claimed limitations is considered to be obvious to one of ordinary skill in the art. Further, while claims 1, 2, 4-9 and 12-16 of copending Application No. 17/003,664 require additional structure (e.g., electrical contacts) and/or more specific structure (e.g., an adapter defining the port), modifications involving the mere elimination of features with the consequent loss of their functions is considered to be within the level of ordinary skill in the art.
	Further, claims 1, 2, 4-9 and 12-16 of copending Application No. 17/003,664 do not require a ferrule alignment sleeve. However, such a structure is taught by Powell, Chen et al. and Koreeda et al. See the explanation in GROUNDS 5, 7 and 8 above. Also, claims 1, 2 and 4-9 of copending Application No. 17/003,664 do not require a seal. However, such a structure is taught by Halbach et al. ‘380, Halbach et al. ‘619, Luther et al. and Legler et al. See the explanation in 

GROUND 10:  Claims 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-29 of copending Application No. 17/012,884 (which seeks reissue of Patent No. 10,422,962 B2) in view of Halbach et al. ‘380, Halbach et al. ‘619, Powell, Chen et al., Koreeda et al., Luther et al. and Legler et al. This is a provisional nonstatutory double patenting rejection.
Claims 20-25 of the instant application require a fiber optic connection system with a connector having at least one optical fiber ferrule, (a structure provided with) a port for receiving the connector, a seal for providing a seal around the connector within the port, a slide coupler not carried with the connector and moving relative to the port to retain the connector therein, the slide coupler (a) withstanding a pull-out force of 25 pounds, (b) spring biased toward a coupling position, (c) including a button for pressing it against the spring bias to a non-coupling position,  (d) having an opening defining portion that surrounds an opening for receiving the connector, and (e) comprising at least one ramp forming part of a ramp arrangement for automatically moving the coupler against the spring bias when the connector is inserted in the port/opening.
	Essentially the same connection system structure is required by claims 20-29 of copending Application No. 17/012,884. While the claimed limitations are arranged differently in claims 20-29 of copending Application No. 17/012,884, modifications involving mere rearrangement of claimed limitations is considered to be obvious to one of ordinary skill in the art. Further, while claims 20-29 of copending Application No. 17/012,884 require additional structure (e.g., a terminal assembly with a housing) and/or more specific structure (e.g., a terminal assembly defining the port and including the ferrule alignment sleeve), modifications involving the mere elimination of features with the consequent loss of their functions is considered to be within the level of ordinary skill in the art.
	Further, claims 20-29 of copending Application No. 17/012,884 do not require a seal. However, such a structure is taught by Halbach et al. ‘380, Halbach et al. ‘619, Luther et al. and Legler et al. See the explanation in GROUNDS 5-7 above. Also, claims 20-29 of copending Application No. 17/012,884 do not require that the ferrule alignment sleeve is aligned with the 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Specification
The specification is objected to under 37 CFR 1.75(d)(1) because it fails to provide proper antecedent basis for the claimed subject matter. See MPEP 608.01(o). Specifically, the specification fails to provide proper antecedent basis for the subject matter discussed in item 9 (pp. 4-6) above. Further, the specification fails to provide proper antecedent basis for a slide coupler that includes “an opening defining portion that defines the connector opening” (claim 24, ll. 5-6). Appropriate correction is required.


The specification is objected to because:
At col. 3, ll. 11-13, the brief description of Fig. 2 should refer to the section line 2-2 in Fig. 1.
At col. 5, l. 4, “for enhancing receiving and transmitting the” is grammatically incorrect and does not conform to ordinary usage.
At col. 5, l. 14, “plurality the” should read “plurality of the”. 
At col. 5, l. 17, “as a macrocells” should read “as [a] macrocells”.
At col. 6, l. 21, “fiber 120” should read “fiber [120] 124”.
At col. 6, l. 27, “passage 119” should read “passage [119] 116”.
At col. 8, ll. 11-12, element 144 is identified as “longitudinal edges/ends” and, alternatively, as “a gap”. In Fig. 2, it appears that the lead line for reference number 144 is directed to a gap, not to longitudinal edges/ends.
At col. 8, l. 34, “120, 120” should read “120, [120] 122”. See col. 8, l. 32.
At col. 9, ll. 14, 16 and 35, “sleeve 628” should read “[sleeve] sleeves 628”. See col. 9, l. 13.
At col. 9, l. 16, “structures 630” should read “[structures] structure 630”. See col. 9, ll. 14-15.
At col. 9, l. 34, “depicted as” should read “are depicted as”.
At col. 10, ll. 13, 16, 24, 26 and 30, “body 628” should read “body [628] 626”. See col. 8, l. 55.
At col. 10, l. 55, “examples, seal” should read “examples, a seal”.
At col. 12, l. 9, “structures 826” should read “structures 826 (see FIG. 18)”.
At col. 12, l. 12, “adapter 830” should read “adapter [830] 836”. See col. 11, l. 53.
At col. 12, l. 25, “surface 830” should read “surface 830 (see FIG. 16)”.
At col. 12, l. 59, “end the” should read “end of the”.
At col. 12, l. 60, “housing 830” should read “housing [830] 838”. See col. 12, ll. 47-48.
At col. 14, l. 55, “surface 878” should read “surface 878 (see FIG. 21)”.
At col. 15, l. 49, “major axis M1” should read “major axis [M1] M3
At col. 16, l. 10, “major sides 848” should read “major sides [848] 846”. See col. 13, ll. 28-29.
At col. 17, l. 31, “620 Fiber optical connector” should read “620 [Fiber optical] Hybrid connector”. See col. 8, ll. 47-48.
At col. 17, l. 54, “720 Connector” should read “720 [Connector] Hybrid connector”. See col. 11, ll. 14-16.
At col. 17, l. 64, “Connector electrical contacts” should read “[Connector electrical contacts] Electrical conductors”. See col. 11, ll. 60-61.
At col. 18, l. 17, “820 Hybrid connector” should read “[820 Hybrid connector]” since this is a duplicate entry. See col. 17, l. 67.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show every feature of the invention specified in the claims. Therefore, a ferrule alignment sleeve that is “co-axially aligned with the port” (claim 20, l. 7) must be shown or the feature canceled from the claims. No new matter should be entered.

The drawings are objected to because:
They fail to comply with 37 CFR. 1.84(p)(5) because
Reference number 14 (see col. 4, l. 45; col. 17, l. 2) does not appear in the drawings.
Reference characters PL (see col. 7, l. 56) and PR (see col. 7, l. 60) do not appear in the drawings.
In Fig. 1, the lead line for the upper left occurrence of reference number 20 is directed to the tower 24 rather than to one of the hybrid cables (see col. 4, ll. 57-63).
In Fig. 2, “242” should be “142” (see Figs. 3-4; col. 7, l. 62 to col. 8, l. 18).
In Fig. 8, both occurrences of “627” should be “629”, and both occurrences of “629” should be “627” (see col. 9, ll. 1-11).
In Fig. 9, the lead line for reference number 640 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56).
In Fig. 9, the lead line for reference number 642 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). The receptacle 642 is not visible in Fig. 9.
In Fig. 9, the lead line for reference number 644 is not properly directed to the internal alignment sleeves (see col. 9, ll. 56-60) located within the receptacle 640.
In Fig. 9, the lower occurrence of reference number 646 is inaccurate because it is not directed to the slide clip locking element (see the upper occurrence of 646; col. 9, l. 62 to col. 10, l. 2).
Fig. 10 includes electrical contact 652 mounted on the adapter and electrical contact 652 separated from the adapter. There should be some indication that the separated portion of the view corresponds to the unseparated portion, e.g., by circling the electrical contact 652 mounted on the adapter and connecting it to the separated portion via an arrow.
In Fig. 11, the lead line for reference number 642 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). The receptacle 642 may not be visible in Fig. 11.
In Fig. 12, the illustration of the fiber optic adapter 638 is inaccurate because it is incomplete. The adapter 638 appears to be relatively flat and/or thin in Fig. 12 because the element 658 (see Figs. 10-11) has been improperly omitted from Fig. 12. 
In Fig. 12, the lead line for reference number 640 is improperly directed to an end or perimeter of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). The receptacle 640 is not visible in Fig. 12.
In Fig. 12, the lead line for reference number 642 is improperly directed to an end or edge of the fiber optic adapter 638 rather than to one of the receptacles (see col. 9, ll. 52-56). 
In Fig. 12, “650” should be “646” (see Fig. 9; col. 9, l. 62 to col. 10, l. 2).
In Figs. 13 and 15, the illustration of the adapter 721 is inaccurate/incomplete because it does not show the adapter 721 as having structure that the hybrid connector 720 is fully inserted into (see col. 11, ll. 18-20 and 28-36).
In Figs. 13 and 15, the illustration of the adapter 721 is inaccurate/incomplete because it does not show the ramp structures 770 as being a part of (i.e., connected to the other structure of) the adapter 721 (see col. 11, ll. 18-20 and 28-36).
In Fig. 16, the “8” in reference number 812 is incomplete, i.e., a portion of it is cut off.
Fig. 18 should include reference number 833 labeling the ferrules (see col. 13, ll. 25-26).
Fig. 18 is inconsistent with Fig. 17 and col. 12, ll. 40-42 because Fig. 18 does not accurately illustrate the partial cylinders 835.
In Fig. 19, the lead line for reference number 854 is improperly directed to an end or edge of the inner part 852 of the adapter 836 rather than to one of the ports (see col. 13, ll. 38-43). The port 854 is not visible in Fig. 19.
In Fig. 20, the lead line for reference number 854 is not properly directed to one of the ports (see Fig. 19; col. 13, ll. 38-43). The port 854 is not visible in Fig. 20 because it is located at the opposite end of the inner part 852.
In Fig. 20, the lead line for reference number 872 is not properly directed to an opening (see Fig. 19; col. 14, ll. 41-43) in the slide clip 868.
Fig. 20 is inconsistent with Fig. 19 and col. 14, ll. 49-56 because Fig. 20 does not accurately illustrate the retention structures 876.

The objections to the drawings will not be held in abeyance.

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Halbach et al. ‘469 and Sawara et al. teach connectors with slide clip couplers.

Lichoulas et al. teaches a connector with O-ring seals mounted in grooves in a connector body.

Moore et al. teaches a hybrid connector, i.e., combined fiber optic and electrical connections.

O’Brien teaches a hybrid fiber optic connection system including a first connector (see Figs. 2 and 4) having a first connector body 1 that mates with a second connector body 13 of a second connector (see Fig. 3). See Figs. 2-4; col. 4, ll. 24-31; col. 5, ll. 42-47; col. 6, ll. 13-49. The second connector constitutes an adapter. The first connector (see Figs. 2 and 4) comprises:
A first generally cylindrical member 6 that constitutes a first sleeve located at a front of the connector body 1. Alternatively, the first generally cylindrical member 6 constitutes a “ferrule” because it is an annular member that receives/houses other connection elements (i.e., second generally cylindrical member 17, third generally cylindrical member 7 and optical fiber 28). See Figs. 2 and 4; col. 4, l. 67 to col. 5, l. 4; col. 5, ll. 21-26.
A second generally cylindrical member 17 mounted in the first generally cylindrical member 6. The second generally cylindrical member 17 constitutes a second sleeve located at a front of the connector body 1. Alternatively, the second generally cylindrical member 17 constitutes a “ferrule” because it is an annular member that receives/houses other connection elements (i.e., third generally cylindrical member 7 and optical fiber 28). See Figs. 2 and 4; col. 4, ll. 49-53; col. 4, l. 67 to col. 5, l. 1; col. 5, ll. 21-26.
A third generally cylindrical member 7 mounted in the second generally cylindrical member 17. The third generally cylindrical member 7 constitutes a “ferrule” because it is an annular member that receives/houses another connection element (i.e., optical fiber 28). See Figs. 2 and 4; col. 4, ll. 47-61.
A first generally cylindrical electrical contact 5 mounted over the first sleeve 6 and the second sleeve 17 so as to be carried with the connector body 1, and a second generally cylindrical contact 16 mounted over the first sleeve 6 and the second sleeve 17 so as to be carried with the connector body 1. Alternatively, the 

Robin et al. discloses a fiber optic connection system including a first connector (including components 36, 37 and 41) that mates with a second connector (including component 22). See Figs. 2-5; col. 2, ll. 31-37 and 62-68; col. 3, ll. 39-42. The second connector constitutes an adapter. The connection system comprises:
A three-part housing 36, 37, 41 of the first connector that constitutes a connector body having a transverse cross-sectional shape. See Figs. 2-4; col. 2, ll. 62-68.
The connector body 36, 37, 41 includes a barrel member 41 that comprises two generally cylindrical sleeves 43, 44. See Figs. 2-4; col. 2, l. 64 to col. 3, l. 8.
The sleeves 43, 44 are located at a front of the connector body 36, 37, 41 when the “front” is defined as the end/side of the connector body 36, 37, 41 that is closest to the adapter (including component 22). See Figs. 2-4.
The sleeve 43 includes a ferrule assembly 27, 29, 33 (with a ferrule 33) mounted therein, and the sleeve 44 includes a ferrule assembly 28, 30, 34 (with a ferrule 34) mounted therein. See Figs. 2 and 4; col. 2, ll. 52-61; col. 3, ll. 1-8. 
The sleeves 43, 44 of the barrel member 41 (which is part of the three-part connector body 36, 37, 41) are received in ports 23, 24 defined in second connector (i.e., adapter) body 22 and mates therewith for optically coupling the optical fibers 25, 26 to other optical components/fibers. See Figs. 2-4; col. 2, ll. 31-40; col. 3, ll. 39-42. 
While illustrated and described as a fiber optic connector, Robin et al. further teaches that it is desirable to provide for both optical connections and electrical connections. See col. 2, ll. 24-26. Thus, while Robin et al. fails to teach the claimed electrical contacts that mount at least partially over the sleeves 43, 44, Robin et al. indicates the desirability of a hybrid connection system having both optical and electrical connections.

Shimazu et al. discloses a hybrid fiber optic connection system including a first connector 200, a second connector 200’ and an adapter 500. See Figs. 1-3 and 22-24; ¶¶ 0088, 0090, 0127, 0148. In the embodiment of Figs. 22-30, the connection system comprises:
A first housing 202 of the first connector 200 that constitutes a connector body having a transverse cross-sectional shape. See Figs. 22-24; ¶¶ 0129, 0147.
The connector body 202 houses and includes two generally cylindrical members having cylindrical portions 212, 224, 228 that individually and/or collectively constitute sleeves. See Figs. 23-24 with Figs. 3-4 and 15-17; ¶¶ 0095, 0099, 0131, 0138-0140, 0147, 0149-0150.
The sleeves 212, 224, 228 are located at a front of the connector body 202 when the “front” is defined as the end/side of the connector body 202 that is closest to the adapter 500. See Figs. 22-24.
The portions 224, 228 of the sleeves 212, 224, 228 each include an insulative ferrule portion 222 mounted therein. See Fig. 24 with Figs. 16-17; ¶¶ 0138-0140, 0149-0150. The insulative ferrule portions 222 each constitute a “ferrule” because they are annular members that receive/house optical fibers 110.
Electrical contacts 240 mount over the portions 212 of the sleeves 212, 224, 228 so as to be carried with the connector body 202. See Figs. 23-24 with Figs. 3-4; ¶¶ 0092, 0095-0097, 0099-0101.
Additional electrical contacts 520c mount over the portions 224 of the sleeves 212, 224, 228 so as to be carried with the connector body 202 (when assembled with the adapter 500). See Figs. 23-24 and 26-29; ¶¶ 0147, 0152-0157.
The connector body 202 is received in a port (see Figs. 22-24 and 26-27) defined in the adapter 500 and mates with the adapter 500 for optically coupling the optical fibers 110 to optical fibers 110’ in another connector member 200’. See Figs. 22-27; ¶¶ 0129, 0134, 0147-0148, 0152-0154.

Theis et al. teaches a connector with dual sleeves having a generally oval shape.

Wong et al. teaches a fiber optic connector including a first connector member 100 releasably coupled to a second connector member (or adapter) 200. See Figs. 1-8; ¶ 0020. The 

Allowable Subject Matter
Claims 23-25 are considered to recite allowable subject matter because the cited prior art fails to teach a fiber optic connection system having a spring biased slide coupler, as required by claim 23, comprising a ramp arrangement for automatically moving the coupler against the spring bias from the coupling position to the non-coupling position when the fiber optic connector is being inserted into the port, wherein the spring bias returns the coupler to the coupling position once the fiber optic connector has been fully inserted into the port.

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each 

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail2 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This finding is consistent with the fact that subsequent Application No. 16/018,895 was identified by the applicant as a “continuation” (i.e., an application for the same invention as parent Application No. 15/300,147) rather than as a “divisional” (i.e., an application for a distinct invention).
        2 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.